NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5238-18T1

SANDRA SMITH,

         Plaintiff-Appellant,

v.

COUNTY OF PASSAIC,

         Defendant-Respondent,

and

PASSAIC COUNTY BOARD
OF CHOSEN FREEHOLDERS,
PASSAIC COUNTY COMMUNITY
COLLEGE, PEARSON EDUCATION/
ELSEVIET/EVOLVE, CHALANDA
EVELYN SWEET, a/k/a CHAE
SWEET,

     Defendants.
_______________________________

                   Submitted May 27, 2020 – Decided July 2, 2020

                   Before Judges Accurso and Gilson.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Passaic County, Docket No. L-3900-18.
            Sandra Smith, appellant pro se.

            Florio Kenny Raval LLP, attorneys for respondent
            (Christopher Kennedy Harriott, of counsel and on the
            brief; Alexander J. Corrado, on the brief).

PER CURIAM

      Plaintiff Sandra Smith appeals from a July 5, 2019 order dismissing her

complaint against defendants County of Passaic, Passaic County Board of

Chosen Freeholders, Passaic County Community College and Chalanda Evelyn

Sweet, A/K/A "Chae Sweet," because the claims were barred by collateral

estoppel and the entire controversy doctrine. Finding no error, we affirm.

      Plaintiff sued these same defendants in a complaint filed by counsel on

her behalf in 2016, alleging claims under the New Jersey Civil Rights Act,

Pierce v. Ortho. Pharm. Corp., 84 N.J. 58 (1980), the Conscientious Employee

Protection Act, and, solely as to defendant Sweet, breach of contract, unjust

enrichment and promissory estoppel, arising out of the termination of her

faculty appointment by the College and its assistant dean, Sweet. That action

was ultimately dismissed against all defendants, with the final order being

entered in June 2018 when plaintiff was acting pro se. Plaintiff did not appeal.

      Instead, she instituted, pro se, a new action against these same

defendants and a new party, Pearson Education/Elsevier/Evol., alleging some


                                                                         A-5238-18T1
                                       2
of the same causes of action and adding claims for theft by deception, official

misconduct, defamation, violation of the Law Against Discrimination, fraud,

fraud in the inducement, and unclean hands. Defendants, with the exception of

the new party, which was apparently not served, moved to dismiss all claims as

barred by collateral estoppel and the entire controversy doctrine.

      At argument on the motion, plaintiff pointed out "[t]he old case was Pas-

L-525-16," whereas "the new case is Pas-L-3900-18." She contended the new

case, this matter, should not be dismissed because it was filed as case type 509,

"unemployment and other [] CEPA/LAD," a track II case with 300 days'

discovery, whereas the original matter was filed as case type 005 "civil rights,"

a track III case with 450 days' discovery. She also underscored that this case

included new counts for theft by deception, official misconduct, violation of

the Law Against Discrimination, fraud, fraud in the inducement, and unclean

hands. Noting that "[c]ollateral estoppel prevents the retrying of litigation

already decided," plaintiff argued "this is a new case, new codes, new tracking

number, new charges, and [one] new defendant, . . . Pearson Education,

Elseviet, Evolve."

      When asked by the court why the new claims weren't included in the

first action, as envisioned by the entire controversy doctrine, plaintiff r eplied


                                                                           A-5238-18T1
                                         3
that she "can't answer that." She claimed her counsel should have included the

new claims in the first suit, and filed it sooner so as to have avoided the statute

of limitations asserted by defendants in that matter. She asked that the court

permit the case to go forward because she retained counsel prior to the

expiration of the statute, and "[she] did everything that [she] was supposed to

do."

       After hearing argument, Judge Caposela granted the motion dismissing

the complaint. In an accompanying statement of reasons, the judge explained

New Jersey Court Rule 4:30A, the entire controversy doctrine, and the law of

collateral estoppel or issue preclusion, as explained by our Supreme Court in

Winters v. N. Hudson Reg'l Fire & Rescue, 212 N.J. 67, 85 (2012). Applying

that law to the facts, the judge concluded the issues before the court in the

2018 suit were identical to those raised and actually litigated in the 2016

action. The judge also found the new claims asserted in the 2018 complaint

arose out of the same facts underlying the 2016 suit, were known to plaintiff at

that time and should have been asserted in that action if asserted at all.

Concluding plaintiff's new complaint violated both estoppel principles and the

entire controversy doctrine, the judge dismissed the complaint with prejudice.




                                                                             A-5238-18T1
                                         4
      Plaintiff appeals, reprising the arguments she made in the trial court.

Our review of the record convinces us that none of those arguments is of

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

Accordingly, we affirm substantially for the reasons expressed by Judge

Caposela in the statement of reasons accompanying the July 5, 2019 order.

We add only that the orders dismissing the 2016 action constituted a final

judgment on the claims asserted in that action. Plaintiff's failure to appeal

those rulings bars her claims here. See Velasquez v. Franz, 123 N.J. 498, 511

(1991) ("[A] judgment, not set aside on appeal or otherwise, is equally

effective as an estoppel upon the points decided.") (quoting Reed v. Allen, 286

U.S. 191, 201 (1931)).

      Affirmed.




                                                                          A-5238-18T1
                                        5